Citation Nr: 0728605	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-29 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis.

4.  Entitlement to service connection for arthritis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

6.  Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerotic heart disease and/or congestive heart 
failure.

8.  Entitlement to service connection for arteriosclerotic 
heart disease and/or congestive heart failure.

9.  Entitlement to an increased rating for bronchial asthma, 
currently rated 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1963 to April 1964.

In a March 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
denied claims for service connection for diabetes mellitus, 
hypertension, degenerative arthritis, and for 
arteriosclerotic heart disease with congestive heart failure, 
inter alia.  The veteran was notified of that decision in 
March 2002.  He filed a timely notice of disagreement (NOD) 
and the RO responded by issuing a statement of the case 
(SOC), but the veteran did not file a substantive appeal.  
Thus, that decision became final.

The current appeal comes to the Board of Veterans' Appeals 
(Board) from an August 2005 RO decision that determined that 
new and material evidence had not been submitted to reopen 
the claims.  The appeal also arises from a November 2004 RO 
rating decision that denied an increased rating for bronchial 
asthma.  

In March 2007, the veteran presented testimony at a hearing 
on appeal before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
in the record.

The veteran has asserted that his bronchial asthma precludes 
working.  This is referred to the RO as a claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU).

Entitlement to service connection for diabetes mellitus, 
arthritis, hypertension, and for arteriosclerotic heart 
disease and/or congestive heart failure and entitlement to an 
increased rating for bronchial asthma are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of March 2002, the RO denied service 
connection for diabetes mellitus, hypertension, arthritis, 
and arteriosclerotic heart disease with congestive heart 
failure and properly notified the veteran of that decision.  

2.  Because the veteran did not submit a substantive appeal 
following receipt of an SOC, the March 2002 RO rating 
decision became final.

3.  Evidence received at the RO since the March 2002 rating 
decision raises a reasonable possibility of substantiating 
the claims for service connection for diabetes mellitus, 
hypertension, arthritis, and arteriosclerotic heart disease 
with congestive heart failure. 

CONCLUSIONS OF LAW

1.  The March 2002 rating decision, which denied service 
connection for diabetes mellitus, hypertension, arthritis, 
and arteriosclerotic heart disease with congestive heart 
failure, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.1103 (2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for diabetes mellitus, 
hypertension, arthritis, and arteriosclerotic heart disease 
with congestive heart failure and the claims are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in May and July 2004, which informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

As noted above, in a March 2002 rating decision, the RO 
disallowed service connection for diabetes mellitus, 
hypertension, arthritis, and arteriosclerotic heart disease 
with congestive heart failure.  The veteran and his 
representative were notified of the decision in a letter from 
the RO, but did not submit a substantive appeal following 
receipt of an SOC.  Thus, the rating decision became final.  
38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2006).

Pursuant to 38 C.F.R. § 3.156(a) (2006), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in October 2002, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 2002 
RO rating decision consists of service medical records 
(SMRs), VA examination reports, VA treatment records, private 
medical reports, and claims and statements of the veteran, as 
discussed below.

The SMRs reflect that the veteran was treated for asthma, 
bronchitis, allergies, and contact dermatitis.  He underwent 
a medical board physical examination in February 1964, at 
which time the heart, spine, musculoskeletal system, and 
extremities were found to be normal.  His blood pressure 
reading was 120/80.  There is no medical history 
questionnaire to accompany the medical board examination 
report.  Thus, whether the veteran reported a relevant 
abnormality cannot be ascertained.  

In January 1965, the RO granted service connection for 
bronchial asthma and assigned a 10 percent rating.  

The veteran submitted private medical records that note 
hypertension and osteoarthritis of the knees as early as 1992 
and arteriosclerotic heart disease and gouty arthritis in 
1993.  Bilateral hip degenerative joint disease was noted in 
1998.  

In October 2000, the veteran claimed that his service-
connected bronchial asthma had caused or aggravated 
hypertension and a heart condition.  In February 2001, the 
veteran also claimed that he had diabetes mellitus, which he 
related to bronchial asthma.  He claimed that bronchial 
asthma and shortness of breath made it hard to walk thus 
impacting his arthritis.  He claimed that lack of exercise 
led to diabetes mellitus and caused hypertension flare-ups.  

VA examined the veteran in April 2001.  The physician 
reported the following:

Based on medical practice and also review of 
medical literature, in particular, Harrison's 
Principles of Internal Medicine 15th Ed, and the 
Braunwald's Heart Disease 5th Ed, overall, there 
is no direct connection between his service-
connected asthma and hypertension, congestive 
failure, diabetes, and obesity, although, 
reciprocal interrelationships could exist.   

Precipitating factors in chronic heart failure 
include pulmonary infection ....  Such a pulmonary 
infection could be present during exacerbations of 
his asthma ... His hypertension ... could be 
exacerbated somehow ... during exacerbation of his 
asthma ....  

Overall, asthma could be a factor that could 
aggravate mildly to moderately veteran's non-
service-connected conditions and vice versa.  

In March 2002, the RO denied service connection for diabetes 
mellitus, hypertension, arthritis, and arteriosclerotic heart 
disease with congestive heart failure, inter alia.  The RO 
found that none of the claimed diseases were related, either 
by causation or aggravation, to asthma, nor were they 
directly related to active service.  The Board will review 
the evidence submitted since the RO decision to determine 
whether any of it is new and material evidence, that is, 
whether it is neither cumulative nor redundant and whether it 
raises a reasonable possibility of substantiating the claim.  

The evidence submitted since the March 2002 RO decision 
includes a December 2006 VA Psychology Clinic report.  In 
that report, an examiner notes that the veteran did not 
engage in significant activity due to obesity and asthma.  
This is new and material evidence to reopen the claims 
because it suggests that asthma has contributed to 
inactivity, which supports the veteran's original contention 
that asthma caused shortness of breath and made it hard to 
exercise, which led to diabetes mellitus, arthritis, and 
hypertension flare-ups.  While the opinion appears to be 
similar to cumulative of the favorable opinion offered in 
2001, the 2006 report contains no "could-be-related" 
language.  The 2006 examiner was more certain.  Given the 
benefit of the doubt doctrine set forth at 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, this opinion could place the 
evidence for service connection in relative equipoise.  Thus, 
it is neither cumulative nor redundant and it raises a 
reasonable possibility of substantiating the claims. 

Because the evidence submitted is sufficiently new and 
material to reopen the claims, those claims must be reopened.  
Service connection for diabetes mellitus, hypertension, 
arthritis, and arteriosclerotic heart disease with congestive 
heart failure will be addressed in the REMAND below.


ORDER

New and material evidence having been received, the claims 
for service connection for diabetes mellitus, hypertension, 
arthritis, and arteriosclerotic heart disease with congestive 
heart failure are reopened.  To this extent, the appeals are 
granted.


REMAND

Service Connection Claims

The Board has reopened claims for service connection for 
diabetes mellitus, hypertension, arthritis, and 
arteriosclerotic heart disease with congestive heart failure.  
The RO denied reopening the claims on the basis that new and 
material evidence had not been submitted.  Because the RO did 
not consider the new claims on the merits, adjudication by 
the Board would violate the rule against unfair prejudice.  
The Board must therefore remand the case.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Moreover, where there is a reasonable possibility that the 
service-connected disability has aggravated a non-service-
connected disability, the duty to assist includes obtaining a 
medical opinion on the matter.  38 U.S.C.A. § 5103A, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

No medical professional has addressed whether it is at least 
as likely as not (50 percent or greater probability) that 
asthma has aggravated any of the claimed diseases.  Moreover, 
the veteran testified recently before the undersigned 
Veterans Law Judge that he received relevant treatment at 
Larry Medical Center of America [sic].  There is no 
indication that an attempt has been made to obtain these 
reports.  

Bronchial Asthma Rating 

The veteran's respiratory system was most recently examined 
by VA in September 2004.  In February 2005, he reported that 
bronchial asthma had worsened.  In March 2006, he again 
reported that it was worsening.  

The Court held that where evidence indicated a material 
change in the disability or indicated that the current rating 
may be incorrect, a current medical examination was required.  
Snuffer v. Gober, 10 Vet App. 400 (1997); Caffrey v Brown, 
6 Vet App 377, 381 (1994).  Because a material change in the 
disability has been alleged, the Board must remand this case 
for another examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to the remaining claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should attempt to obtain any 
relevant treatment report from Larry 
Medical Center of America.  If no record 
is located, the claims file must reflect 
this fact.  

3.  The AOJ should schedule the veteran 
for a VA pulmonary examination and 
pulmonary function test by an appropriate 
specialist.  The claims file should be 
made available to the examiner for 
review.  The physician should determine 
the current severity of the veteran's 
bronchial asthma in accordance with the 
latest AMIE worksheets for bronchial 
asthma.

The physician should also review the 
pertinent medical history, especially the 
April 2001 examination report, and 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that service-connected 
bronchial asthma has aggravated, that is, 
made worse or made harder to treat, each 
of these claimed diseases: (1) diabetes 
mellitus; (2) hypertension; (3) arthritis 
and gouty arthritis; and, (4) 
arteriosclerotic heart disease with 
congestive heart failure.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should re-adjudicate 
the claims for service connection for 
diabetes mellitus, hypertension, 
arthritis, and arteriosclerotic heart 
disease with congestive heart failure.  
Adjudication of the service connection 
claims should include the applicability 
of 38 C.F.R. § 3.310(a) (2006) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

The AOJ should also adjudicate the claim 
for an increased rating for bronchial 
asthma, including consideration of and 
extraschedular rating under 38 C.F.R. 
§ 3.321 (2006).  In this regard, the 
readjudication must include a written 
determination as to whether a referral to 
VA's Under Secretary for Benefits or the 
Director, VA's Compensation and Pension 
Service, is warranted.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  No action by the veteran is required until he 
receives further notice; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claims.  38 C.F.R. § 3.655 (2006).  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


